PER CURIAM:
Lacy Lee Williams appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). He also appeals the district court’s order denying his motion to alter or amend judgment under Fed.R.Civ.P. 59(e). We have reviewed the *565record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Williams v. Wake County Jail, No. 5:07-ct-03167-D (E.D.N.C. Mar. 3, 2008 & Apr. 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.